Worrill, J.
Where the only entry of service on a bill of exceptions is an affidavit by counsel for the plaintiff in error to the effect that he mailed a copy of the same to the attorney for the defendant in error, and otherwise no service, acknowledgement of service, or waiver of service *549appears, the writ of error must be dismissed. Ownby v. Wager, 66 Ga. App. 37 (16 S. E. 2d, 906); Hardy v. Bank of Ila, 67 Ga. App. 299 (20 S. E. 2d, 94).
Decided March 7, 1952.
Bay Y. Cross, for plaintiff in error.
James C. Holcombe, Dewey Smith, contra.

Writ oj error dismissed.


Sutton, C. J., and Felton, J., concur.